DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The disclosure is objected to because of the following informalities: 
Claim 7 (page 18, ln 10) is objected to because of the following informalities: isometrically not being defined in the specification. Applicant does not exclusively define isometrically or isometric in the specification. Examiner will apply the broadest reasonable interpretation of the phrase “isometrically equivalent” in context of the claims; such that two road networks are isometrically equivalent when a similar or equivalent ordered set of possible vehicle behaviors, choices, risks, or other exist between the two networks.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 (page 18, ln 6), 7 (page 18, ln 8), and 16 (page 20, ln 11) rejected based upon analogizing not being defined in the specification. The word analogizing is not defined in the specification. Examiner will apply the broadest reasonable interpretation of the word “analogizing” which is a comparison of two otherwise unlike things based on resemblance of a particular aspect.
Claim 7 (page 18, ln 8) is rejected based upon its dependency on rejected claim 6.
Claim 20 (page 22, ln 3) is rejected based upon the phrase “computer-usable” not being defined in the specification. For the purposes of this action, Examiner will treat the phrase "computer-usable" in claim 20 as if written to be “computer readable.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 -3, 5, 8, 11 - 14, 17 - 19- are rejected under 35 U.S.C. 103 as being unpatentable over Morley et al. (US 20190213103 A1) (hereinafter Morley). As regards the individual claims:
Regarding claim 1: Morley teaches:
A method for generating high-value test scenarios for autonomous vehicles, comprising:(Morley: ¶ 002; a method of validating autonomous control software for operating a vehicle in an autonomous driving mode);
identifying a plurality of scenarios, each of the plurality of scenarios associated with a location on a road network (Morley: ¶ 003; the driving scenario is one of a plurality of driving scenarios for a given category of driving scenarios) (Morley: ¶ 052; [t]he scenarios may be arranged in various ways. For instance, the scenarios grouped into or otherwise associated with categories, and these categories may be grouped together into larger category groupings. For instance, scenarios for right hand turns at stop signs at intersections may be one category);
determining an injury value for each of the plurality of scenarios (Morley: ¶ 060; identifying the attributes of a collision using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262);
selecting a desired location for testing an autonomous vehicle (Morley: ¶ 056; the autonomous control software and validation software may be run through the scenario of example 600 and any other scenarios within the same category or category grouping as example 600);
and generating a virtual reality test environment for the autonomous vehicle based on the at least one scenario. (Morley: ¶ 057; When running the autonomous control software through a given scenario, the details of the scenario may be used to generate a simulation. For instance, if needed, the environment and objects of a scenario may be converted to sensor data which a perception system, such as perception system 172, would be expected to provide to the computing devices 110 of vehicle 100 which would be operating in accordance with the autonomous control software)
However, Morley does not explicitly teach storing each of the plurality of scenarios and their associated injury values in a database; and
identifying, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
However, Morley teaches storing each of the plurality of scenarios and their associated injury values in a database (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios.) (Morley: ¶ 060; Analyzing the likelihood of injuries may involve identifying the attributes of a collision using the characteristics for the outcome of a given scenario [the classification] can be used to quantify expected injury outcomes in order to help identify “pass” or “fail” criteria) (Morley: ¶ 069; to pass a given category, the autonomous control software may be required to [inter alia] have no 
Morley further teaches identifying, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios [t]he scenarios may be generated as a situation which tests the response [of the system]) (Morley: ¶ 060; the outcome of a given scenario [includes] injury outcomes).
Therefore, before the effective filling date of claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Morley has the teachings of storing each of the plurality of scenarios and their associated injury values in a database and identifying, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
Regarding claim 2, as detailed above, Morley teaches the invention as detailed with respect to claim 1. Morley further teaches:
wherein determining an injury value comprises extracting a measured injury value from an incident corresponding to the scenario (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity 
Regarding claim 3, as detailed above, Morley teaches the invention as detailed with respect to claim 1. Morley further teaches:
wherein determining an injury value comprises determining an expected injury value as a function of an estimator parameter value and at least one feature value, the at least one feature value corresponding to a feature of a hypothetical scenario (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262 standard for Road Vehicle Functional Safety can be used to quantify expected injury outcomes).
Regarding claim 5, as detailed above, Morley teaches the invention as detailed with respect to claim 3. Morley further teaches:
wherein the at least one feature is selected from the group consisting of the location, a time of day, weather, precipitation, a traffic flow, configuration of road network users, a vehicle speed, and a vehicle action (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision).
Regarding claim 8, as detailed above, Morley teaches the invention as detailed with respect to claim 1. Morley further teaches:
wherein the injury value comprises a real number greater than or equal to zero (Morley: ¶ 060; an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262 standard for Road Vehicle Functional Safety can be used to quantify expected injury outcomes) (Wayback Machine retrieved 12/2/2017; AIS is an anatomically based, consensus derived, global severity scoring system that classifies an individual injury by body region according to its relative severity on a 6 point scale (1=minor and 6=maximal).)
Regarding claim 11: Morley teaches:
A system for generating high-value test scenarios for autonomous vehicles, comprising (Morley: ¶ 002; the system comprising one or more computing devices having one or more processors configured to: run the autonomous control software through a driving scenario a single time to observe an outcome of the scenario for the autonomous control software);
at least one autonomous vehicle; at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor (Morley: ¶ 028; computing devices 110 may be control computing devices of an autonomous driving computing system or incorporated into vehicle 100. The autonomous driving computing system may capable of communicating with various components of the vehicle in order to control the movement of vehicle 100 according to the autonomous control software of memory);
the instructions causing the at least one processor to: identify a plurality of scenarios, each of the plurality of scenarios associated with a location on a road network (Morley: ¶ 003; the driving scenario is one of a plurality of driving scenarios for a given category of driving scenarios) (Morley: ¶ 052; [t]he scenarios may be arranged in various ways. For instance, the scenarios grouped into or otherwise associated with categories, and these categories may be grouped together into larger category groupings. For instance, scenarios for right hand turns at stop signs at intersections may be one category);
determine an injury value for each of the plurality of scenarios (Morley: ¶ 060; identifying the attributes of a collision using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262);
select a desired location for testing the at least one autonomous vehicle (Morley: ¶ 056; the autonomous control software and validation software may be run through the scenario of example 600 and any other scenarios within the same category or category grouping as example 600);
and generate a virtual reality test environment for the autonomous vehicle based on the at least one scenario (Morley: ¶ 057; When running the autonomous control software through a given scenario, the details of the scenario may be used to generate a simulation. For instance, if needed, the environment and objects of a 
However, Morley does not explicitly teach store each of the plurality of scenarios and their associated injury values in a database; and
identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
However, Morley teaches store each of the plurality of scenarios and their associated injury values in a database (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios.) (Morley: ¶ 060; Analyzing the likelihood of injuries may involve identifying the attributes of a collision using the characteristics for the outcome of a given scenario [the classification] can be used to quantify expected injury outcomes in order to help identify “pass” or “fail” criteria) (Morley: ¶ 069; to pass a given category, the autonomous control software may be required to [inter alia] have no more collisions of a certain severity level or greater, such as S2 or S3, over all or a subset of the scenarios of the given category than the validation software for those scenarios)
Morley further teaches identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios [t]he scenarios may be generated as a situation which tests the response [of the system]) (Morley: ¶ 060; the outcome of a given scenario [includes] injury outcomes).
Therefore, before the effective filling date of claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Morley has the teachings of store each of the plurality of scenarios and their associated injury values in a database and identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
Regarding claim 12, as detailed above, Morley teaches the invention as detailed with respect to claim 11. Morley further teaches:
wherein determining an injury value comprises extracting a measured injury value from an incident corresponding to the scenario. (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262 standard for Road Vehicle Functional Safety can be used to quantify expected injury outcomes)
Regarding claim 13, as detailed above, Morley teaches the invention as detailed with respect to claim 11. Morley further teaches:
wherein determining an injury value comprises determining an expected injury value as a function of an estimator parameter value and at least one feature value, the at least one feature value corresponding to a feature of a hypothetical scenario. (Morley: ¶ 060; Analyzing the likelihood of injuries may involve identifying the attributes 
Regarding claim 14, as detailed above, Morley teaches the invention as detailed with respect to claim 11. Morley further teaches:
wherein the at least one feature is selected from the group consisting of the location, a time of day, weather, precipitation, a traffic flow, configuration of road network users, a vehicle speed, and a vehicle action (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision).
Regarding claim 17, as detailed above, Morley teaches the invention as detailed with respect to claim 11. Morley further teaches:
A computer program product for generating high-value test scenarios for autonomous vehicles, the computer program product comprising a non-transitory computer- readable storage medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor (Morley: ¶ 039; one or more computing devices 110 may include one or more server computing devices [that may be] capable of 
identify a plurality of scenarios, each of the plurality of scenarios associated with a location on a road network; (Morley: ¶ 003; the driving scenario is one of a plurality of driving scenarios for a given category of driving scenarios) (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262 standard for Road Vehicle Functional Safety can be used to quantify expected injury outcomes)
determine an injury value for each of the plurality of scenarios (Morley: ¶ 060; identifying the attributes of a collision using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262);
select a desired location for testing the at least one autonomous vehicle (Morley: ¶ 056; the autonomous control software and validation software may be run through the scenario of example 600 and any other scenarios within the same category or category grouping as example);
generate a virtual reality test environment for the autonomous vehicle based on the at least one scenario (Morley: ¶ 057; When running the autonomous control software through a given scenario, the details of the scenario may be used to generate a simulation. For instance, if needed, the environment and objects of a scenario may be converted to sensor data which a perception system, such as perception system 172, would be expected to provide to the computing devices 110 of vehicle 100 which would be operating in accordance with the autonomous control software).
However, Morley does not explicitly teach store each of the plurality of scenarios and their associated injury values in a database; and
identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
However, Morley teaches store each of the plurality of scenarios and their associated injury values in a database (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios.) (Morley: ¶ 060; Analyzing the likelihood of injuries may involve identifying the attributes of a collision using the characteristics for the outcome of a given scenario [the classification] can be used to quantify expected injury outcomes in order to help identify “pass” or “fail” criteria) (Morley: ¶ 069; to pass a given category, the autonomous control software may be required to [inter alia] have no 
Morley further teaches identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold (Morley: ¶ 046; the storage system 450 may also store a plurality of scenarios [t]he scenarios may be generated as a situation which tests the response [of the system]) (Morley: ¶ 060; the outcome of a given scenario [includes] injury outcomes).
Therefore, before the effective filling date of claimed invention, it would have been obvious to a person of ordinary skill in the art to recognize that Morley has the teachings of store each of the plurality of scenarios and their associated injury values in a database and identify, in the database, at least one of the plurality of scenarios associated with the desired location and having an associated injury value that exceeds a predetermined threshold.
Regarding claim 18, as detailed above, Morley teaches the invention as detailed with respect to claim 17. Morley further teaches:
wherein determining an injury value comprises extracting a measured injury value from an incident corresponding to the scenario (Morley: ¶ 060; using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity 
Regarding claim 19, as detailed above, Morley teaches the invention as detailed with respect to claim 17. Morley further teaches:
wherein determining an injury value comprises determining an expected injury value as a function of an estimator parameter value and at least one feature value, the at least one feature value corresponding to a feature of a hypothetical scenario (Morley: ¶ 060; Analyzing the likelihood of injuries may involve identifying the attributes of a collision using the characteristics for the outcome of a given scenario, such as impact location, impact angle, and or speed of the virtual vehicle and the object with which it collided at the time of the collision in order to determine and quantify expected injury outcomes using known actuarial techniques and calculations for vehicle collisions. In this regard, an injury severity system such as the AIS classification of severity of injuries (issued by the Association for Advancement of Automotive Medicine) or the Classes of Severity defined in the ISO 26262 standard for Road Vehicle Functional Safety can be used).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Ding Zhao et al. (2017) Accelerated Evaluation of Automated Vehicles Safety in Lane-Change Scenarios Based on Importance Sampling Techniques. IEEE transactions on intelligent transportation systems. [Online] 18 (3), 595–607 (hereinafter Zhao).
Regarding claim 4, as detailed above, Morley teaches the invention as detailed with respect to claim 1. However, Morley does not explicitly teach further comprising manipulating the at least one feature value to increase the expected injury value, but Zhao does teach:
further comprising manipulating the at least one feature value to increase the expected injury value (Zhao: page 596; an accelerated model is constructed by modifying the probability density functions of the stochastic variables to promote riskier lane change behaviors.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morley with the further teachings of Zhao based on a motivation to accelerate the speed of simulation and provide a way to objectively identify critical test scenarios that can be used in other types of evaluation platforms such as driving simulator, on-track tests, or hardware-in-the-loop tests.
Claims 6, 7, 15, 16, 20- are rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Stefan et al. (US 20170132117 A1) (hereinafter Stefan). As regards the individual claims:
Regarding claim 6, as detailed above, Morley teaches the invention as detailed with respect to claim 1. However, Morley does not explicitly teach further comprising analogizing, based on at least one feature, a first road network of a first scenario to a second road network of a second scenario, but Stefan does teach:
further comprising analogizing, based on at least one feature, a first road network of a first scenario to a second road network of a second scenario (Stefan: ¶ 016; a comparative analysis is preferably carried out between application cases that are based on test cases and the application cases identified by analysis of data from the real world, and when comparable cases are detected, these being merged to form one case. In this case, this merging, which may also be represented as a union operator in group theory, may be carried out according to various conventions) (Stefan: ¶¶ 038 - 045; a list 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morley with the further teachings of Stefan based on a motivation to provide an alternative to certain tests which, in some circumstances, can be difficult, expensive, and dangerous to conduct in certain real-life scenarios, such as testing the autonomous vehicle's reaction to a jaywalker stepping in front of the vehicle (Stefan: ¶¶ 003 - 008).
Regarding claim 7, as detailed above, Morley as modified by Stefan teaches the invention as detailed with respect to claim 6. Stefan further teaches:
wherein analogizing further comprises one of determining that the second road network contains the first road network, and determining that the second road network is isometrically equivalent to the first road network (Stefan: ¶ 016; a comparative analysis is preferably carried out between application cases that are based on test cases and the application cases identified by analysis of data from the real world, and when comparable cases are detected, these being merged to form one case. In this case, this merging, which may also be represented as a union operator in group theory, may be carried out according to various conventions) (Stefan: ¶¶ 038 - 045; a list of identified [sample] test cases [include] a red traffic light . . . stop sign . . . a railroad crossing with closed barriers).
The broadest reasonable interpretation of a road network has been applied and the examiner has interpreted it to include geometric roadway descriptors as well as traffic control devices. Therefore, Stefan’s comparative analysis conducted on application cases involving a stop sign would teach, before the effective date of the 
Regarding claim 15, as detailed above, Morley as modified by Stefan teaches the invention as detailed with respect to claim 11. Stefan further teaches:
the instructions further causing the at least one processor to analogize, based on at least one feature, a first road network associated with a first scenario to a second road network associated with a second scenario (Stefan: ¶ 016; a comparative analysis is preferably carried out between application cases that are based on test cases and the application cases identified by analysis of data from the real world, and when comparable cases are detected, these being merged to form one case. In this case, this merging, which may also be represented as a union operator in group theory, may be carried out according to various conventions);
the instructions further causing the at least one processor to analogize, based on at least one feature, a first road network associated with a first scenario to a second road network associated with a second scenario. (Stefan: ¶¶ 038 - 045; a list of identified [sample] test cases [include] a red traffic light . . . stop sign . . . a railroad crossing with closed barriers).
Regarding claim 16, as detailed above, Morley as modified by Stefan teaches the invention as detailed with respect to claim 15. Stefan further teaches:
wherein analogizing further comprises one of determining that the second road network contains the first road network, and determining that the second road network is isometrically equivalent to the first road network (Stefan: ¶ 016; a comparative analysis is preferably carried out between application cases that are based on test cases 
The broadest reasonable interpretation of a road network has been applied and the examiner has interpreted it to include geometric roadway descriptors as well as traffic control devices. Therefore, Stefan’s comparative analysis conducted on application cases involving a stop sign would teach, before the effective date of the claimed invention, to one of ordinary skill in the art, where in analogizing further comprises one of determining that the second road network contains the first road network.
Regarding claim 20, as detailed above, Morley as modified by Stefan teaches the invention as detailed with respect to claim 17. Stefan further teaches:
the computer-usable program code further configured to analogize, based on at least one feature, a first road network of a first scenario to a second road network of a second scenario (Stefan: ¶ 016; a comparative analysis is preferably carried out between application cases that are based on test cases and the application cases identified by analysis of data from the real world, and when comparable cases are detected, these being merged to form one case. In this case, this merging, which may also be represented as a union operator in group theory, may be carried out according to various conventions);
the computer-usable program code further configured to analogize based on at least one feature, a first road network of a first scenario to a second road network of a second scenario. (Stefan: ¶¶ 038 - 045; a list of identified [sample] test cases [include] a red traffic light . . . stop sign . . . a railroad crossing with closed barriers).
Claims 9 and 10- are rejected under 35 U.S.C. 103 as being unpatentable over Morley in view of Nygaard et al. (US 9836895 B1) (hereinafter Nygaard). As regards the individual claims:
Regarding claim 9, as detailed above, Morley teaches the invention as detailed with respect to claim ; however, Morley does not explicitly teach further comprising determining at least one initial condition corresponding to each of the plurality of scenarios, but Nygaard does teach:
further comprising determining at least one initial condition corresponding to each of the plurality of scenarios. (Nygaard: column 002; a user may specify a virtual object and its type, such as car, pedestrian, bicyclist, construction object, etc. Each object may be given an initial geographic location for a particular time when the object will appear as shown in FIGS. 5 and 6);
Nygaard teaches specifying an initial condition to an object in a virtual scenario. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to determine at least one initial condition corresponding to each of the plurality of scenarios since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Morley with the further teachings of Nygaard based on a motivation to provide a safe alternative to 
Regarding claim 10, as detailed above, Morley as modified by Nygaard teaches the invention as detailed with respect to claim 9. Nygaard further teaches:
wherein the at least one initial condition is selected from the group consisting of an initial position, an initial velocity, and an initial physical state of the autonomous vehicle (Nygaard: column 002; a user may specify a virtual object and its type, such as car, pedestrian, bicyclist, construction object, etc. Each object may be given an initial geographic location for a particular time when the object will appear as shown in FIGS. 5 and 6.).
Nygaard teaches specifying an initial condition to an object in a virtual scenario. Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to determine at least one initial condition corresponding to each of the plurality of scenarios since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Kislovskiy et al. (US 20180341571 A1) which discloses an autonomous vehicle software management system that can validate vehicle software by distributing software versions to safety-and receiving log data from the AVs indicating any trip anomalies when executing the AV software version.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-272-1206.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
                                                                                                                                                                              

/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663